Name: Commission Regulation (EEC) No 2722/92 of 18 September 1992 reintroducing the levying of the customs duties applicable to a number of products originating in the Czech and Slovak Federal Republic, to which the tariff ceilings of Council Regulation (EEC) No 521/92 apply
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  building and public works;  political geography
 Date Published: nan

 No L 276/14 Official Journal of the European Communities 19 . 9. 92 COMMISSION REGULATION (EEC) No 2722/92 of 18 September 1992 reintroducing the levying of the customs duties applicable to a number of products originating in the Czech and Slovak Federal Republic, to which the tariff ceilings of Council Regulation (EEC) No 521/92 apply have reached that ceiling ; whereas the situation on the Community market requires that customs duties appli ­ cable to this country on the products in question be reim ­ posed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 521 /92 of 27 February 1992 opening and providing for the adminis ­ tration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Hungary, Poland and the Czech and Slovak Federal Republic ('), and in particular Articles 1 and 3 thereof, Whereas, in pursuance of Article 1 of that Regulation, Hungary, Poland and the Czech and Slovak Federal Republic shall benefit from preferential tariff arrange ­ ments, in particular the preferential tariff ceilings laid down in column 5 of Annex I of that Regulation ; whereas, under Article 3 of that Regulation, as soon as the ceilings have been reached, the Commission may adopt a Regulation reintroducing the customs duties applicable to the third countries in question until the end of the calendar year ; Whereas imports into the Community of those products, originating in the Czech and Slovak Federal Republic, HAS ADOPTED THIS REGULATION : Article 1 From 22 September to 31 December 1992, the levying of customs duties resulting from the association agreement between the European Economic Community and the Czech and Slovak Federal Republic shall be reimposed on imports into the Community of the products listed in the Annex, originating in the Czech and Slovak Federal Republic . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 56, 29. 2. 1992, p. 12. 19. 9. 92 Official Journal of the European Communities No L 276/15 ANNEX Order No CN code Description 21.0101 3102 40 10 3102 40 90 Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances 21.0127 3904 10 00 3904 21 00 3904 22 00 Polyvinyl chloride, not mixed with any other substances ; other polyvinyl chloride 21.0001 2523 Portland cement